Citation Nr: 1715958	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This case was previously before the Board in November 2014, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2014.  A transcript of that hearing is on file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he experienced flare-ups of pain and occasional buckling in his left knee after his May 1970 in-service injury, which continued from that time until his November 1972 post-service injury to the same knee.  He also testified to favoring the knee and being unable to run during this period.

As directed by the Board in the previous remand, the February 2015 VA examiner addressed whether the Veteran's shin splints reported in service were related to the Veteran's current left knee disorder, and whether the Veteran's osteoarthritis developed within one year of separation from service.  The examiner likewise noted that the Veteran compared the pain and other symptoms of his post-service injury to those of his in-service injury, but the examiner failed to address the Veteran's reports of continuing symptomatology described above.  As the November 2014 remand specifically instructed the examiner to consider the Veteran's "competent and credible report of continued left knee symptomatology," there has not been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The February 2015 examination is also inadequate in that it appears to rely on the fact that the Veteran returned to duty and did not seek further treatment during service for his left knee to conclude that his current left knee disorder was more likely caused by his post-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  In other words, the examiner appeared to impermissibly dismiss the Veteran's otherwise competent and credible reports of continued problems with his knee after the initial injury solely because these complaints were not documented in service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Further, although the February 2015 examiner reviewed the Veteran's records, the medical opinion did not address whether and to what extent the Veteran's continued symptomatology from the in-service injury was related to the November 1972 post-service injury.  For example, a May 1973 note from a surgeon on the Physical Review Board for the Reserve Components Personnel and Administration Center in the Veteran's service treatment records characterized his in-service injury as the "original injury," and an April 2013 medical opinion from the Veteran's treating physician suggested that the Veteran's knee could have been damaged at the time of the initial in-service injury.

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Manchester VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder was caused, at least in part, by his military service, to include specifically the cruciate ligament strain diagnosed in May 1970.  

In providing the requested opinion, the examiner must consider the Veteran's competent and credible statements regarding continued left knee pain, buckling, and limitation on activity subsequent to the in-service injury and prior to his November 1972 post-service injury.  

The examiner should also address whether the in-service injury, and its ongoing symptomatology, made him more susceptible to sustaining the post-service injury in 1972.  

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




